 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 6
         RAJINDER KANG,                                  CASE NO. C19-1724RSM
 7
                      Plaintiff,                         ORDER GRANTING PLAINTIFF’S
 8                                                       MOTION FOR DISMISSAL OR REMAND
              v.
 9
         MARATHON FUNDING SERVICES, INC.,
10       et al.,

11                    Defendants.

12

13           This matter is before the Court on Plaintiff’s Motion for Dismissal or Remand. Dkt. #5.

14   This action was originally filed in state court, as a “post-foreclosure eviction,” in April 2019. Id.

15   at 1; Dkt. #1-1 at 1–2. Subsequently, Defendant Marathon Funding Services, Inc. (“Marathon”),

16   filed for bankruptcy. Dkt. #1-1 at 2. After Plaintiff obtained relief from the automatic bankruptcy

17   stay, Defendant Robert Crawford (“Crawford”) removed this state court action on the basis that

18   it was related to Marathon’s ongoing bankruptcy. Id. In turn, Plaintiff filed his Motion for

19   Dismissal or Remand, arguing that the Court lacks subject matter jurisdiction1 and that the

20   Bankruptcy Court, in lifting the stay, already determined that the underlying property at issue

21   was not a part of Marathon’s bankruptcy estate. Dkt. #5 at 3–5.

22

23
     1
      Judge Coughenour remanded a prior attempt at removal for lack of jurisdiction. Kang v.
24
     Marathon Funding Services Inc., Case No. C19-829JCC, Dkt. #12 (W.D. Wash. July 9, 2019).

     ORDER – 1
 1          Crawford opposed the Motion for Dismissal or Remand.            Dkt. #8.   However, on

 2   November 18, 2019, Marathon’s bankruptcy, upon which Crawford relied, was dismissed. Dkt.

 3   #9 at 2–3. Crawford filed notice with the Court as a “Reply in Support of the Plaintiff’s Motion

 4   for Dismissal” indicating that “the central cause for the removal of this case is now moot.” Id.

 5   at 1. The Court interprets Crawford’s filing as a concession on the issue of whether removal was

 6   proper and notes that Plaintiff did not file a separate reply—likely indicating the parties’

 7   understanding that dismissal of Marathon’s bankruptcy precluded a basis for removal.

 8          Accordingly, and having reviewed the filings and the remainder of the record, the Court

 9   finds and ORDERS that Plaintiff’s Motion for Dismissal or Remand (Dkt. #5) is GRANTED.

10   The Clerk is DIRECTED to remand this case to King County Superior Court.

11          Dated this 2 day of December, 2019.

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
